DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1-10 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ”A floating bearing bush for mounting a printed circuit board, comprising: a soldering ring surrounding the bearing ring and including a continuous wall having a lower edge, the lower edge, the lower edge soldered to the printed circuit board, wherein the continuous wall configured to keep a liquid casting compound away from an interior of the soldering ring, and wherein the bearing ring is suspended within the soldering ring, such that the bearing ring is  movable at least in a radial direction relative to the soldering ring." as recited claim 1, “A control module for a vehicle, comprising: a dam applied to the printed circuit board and surrounding the electronic components on the printed circuit board; a casting compound cast within the dam on the printed circuit board and in which the electronic components are embedded; and a floating bearing bush soldered to the printed circuit board within the dam and including; 15MMB Docket No. 2178-2092 Bosch Reference: R.367676a bearing ring having a tubular 
           Claims 2-8 and 10 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 9.

  	 The subject matter of claims 1 and 9 differs from the prior arts in that the floating bearing bush comprises a soldering ring which surrounds the bearing ring and is designed to be soldered by a lower edge onto a printed circuit board; wherein the lower edge of the soldering ring is provided by a continuous wall which is designed to keep a liquid potting compound away from the interior of the soldering ring; wherein the bearing ring is movably suspended within the soldering ring such that the bearing ring is movable at least in a radial direction with respect to the soldering ring.. These combinations have been found to be non-obvious over the prior art, hence claim 1-10 are allowed.



Relevant Arts 
Hafermalz et al. (US 2016/0097424 A1) teaches A fixed bearing for a steering gear having a rotary bearing which comprises an inner bearing shell which is provided for receiving a pinion shaft of the steering gear, and an outer bearing shell which is 

Yoshiyuki (JP 2006222341 A) The board structure consists of circuit boards fixed to fixture by fixing structure including screw, metal or resin washer and metal or resin spacer. The earthing lands provided at circuit boards, are electrically connected with respect to fixing structure through metal or resin washer and metal or resin spacer

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848